DETAILED CORRESPONDENCE
Status of the Application
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, drawn to a method for degrading polyethylene terephthalate and/or an intermediate of the polyethylene terephthalate, and species (C), degrading polyethylene terephthalate and an intermediate of polyethylene terephthalate, in the reply filed on October 13, 2022 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 13, 2022.
Claims 1-8 are being examined only to the extent the claims read on the elected subject matter. 

Priority
	This application claims foreign priority under 35 U.S.C. 119(a)-(d) to Chinese application no. 2019111477623, filed on November 21, 2019. A certified copy of the foreign priority document has been filed in this application on September 30, 2020. Should the applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign priority application must be submitted. Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Sequence Compliance
As stated in the previous Office action, in order to perfect the requirements for a sequence listing, the specification must be amended to contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file of the sequence listing filed on August 14, 2020, identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 2422.03.I and see MPEP 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings. 

Claim Objections
Claim 1 is objected to in the recitation of “wherein Microbacterium oleivorans is preserved in the China Center for Type Culture Collection, with the preservation number of CCTCC NO: M 2019416” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “wherein the Microbacterium oleivorans is Microbacterium oleivorans deposited with the China Center for Type Culture Collection (CCTCC) with CCTCC deposit number M 2019416”.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Claims 1-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 (claims 2-8 dependent therefrom) recites a Microbacterium oleivorans preserved in the China Center for Type Culture Collection, with the preservation number of CCTCC NO: M 2019416. Since the recited M. oleivorans  is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. In this case, the specification does not disclose a repeatable process to obtain the recited M. oleivorans  and it is not apparent if the recited M. oleivorans  is readily available to the public. Accordingly, it is deemed that a deposit of this bacterium should have been made in accordance with 37 CFR 1.801-1.809 and the enablement requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the recited M. oleivorans.  
	If the strain has been deposited under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the strain will be irrevocably and without restriction or condition released to the public upon the issuance of the patent, would satisfy the deposit requirement made herein.
	If the strain has been deposited, but not under the terms of the Budapest treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, applicants may provide assurance or compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
	1. during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	2. all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	3. the deposit will be maintained in a public repository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and
	4. the deposit will be replaced if it should ever become inviable.

B.	Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a method for degrading any one or more of polyethylene terephthalate (PET), monohydroxyethyl terephthalate (MHET), and bis(2-hydroxyethyl) terephthalate (BHET) using the Microbacterium oleivorans deposited with the China Center for Type Culture Collection (CCTCC) with CCTCC deposit number M 2019416, does not reasonably provide enablement for all methods as encompassed by the claims, particularly with respect to the intermediates of PET. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The nature of the invention: The nature of the invention is the identification of a bacterial strain, Microbacterium oleivorans deposited with the CCTCC with CCTCC deposit number M 2019416, that degrades PET. 
The breadth of the claims: The claims are drawn to a method for degrading polyethylene terephthalate and/or an intermediate of the polyethylene terephthalate, comprising inoculating Microbacterium oleivorans into a medium for cultivation, wherein the medium comprises polyethylene terephthalate, an intermediate of the polyethylene terephthalate, or both; and wherein Microbacterium oleivorans is preserved in the China Center for Type Culture Collection, with the preservation number of CCTCC NO: M 2019416.
The recited “intermediate of the polyethylene terephthalate” is unlimited and is interpreted as encompassing metabolic intermediates in anabolism of PET as well as metabolic intermediates in the catabolism of PET. 
The amount of direction provided by the inventor; The existence of working examples: The specification discloses two working examples of intermediates of PET that are degraded by Microbacterium oleivorans having CCTCC deposit number M 2019416 – MHET and BHET. Other than these two intermediates of PET that are degraded by Microbacterium oleivorans having CCTCC deposit number M 2019416, the specification fails to disclose or provide guidance and direction regarding other intermediates of PET that are degraded by Microbacterium oleivorans having CCTCC deposit number M 2019416.
The state of the prior art; The level of one of ordinary skill; The level of predictability in the art: Degradation of PET, MHET, and BHET by a microorganism or hydrolase was known before the effective filing date. For example, the reference of Barth et al. (Biochemical Engineering Journal 93:222-228, 2015; cited on Form PTO-892) discloses the degradation of PET to MHET and BHET by a polyester hydrolase from Thermobifida fusca and further degradation of BHET to MHET and ethylene glycol (EG) and further degradation of MHET to terephthalic acid (TE) and EG (p. 227, Figure 7). 
However, as noted above, the scope of the claims broadly encompasses degradation of any intermediate of PET and the prior art fails to disclose or provide guidance and direction regarding a microorganism that has the activity of degrading any intermediate(s) of PET as broadly encompassed by the claims. Given that the polyester hydrolase from Thermobifida fusca did not further degrade TE and EG, which are considered to be intermediates of PET, one of skill in the art would recognize a high level of unpredictability that Microbacterium oleivorans having CCTCC deposit number M 2019416 would have activity to degrade all intermediates of PET as encompassed by the claims. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of screening for compounds that are degraded by a bacterium were known in the art before the effective filing date, it was not routine in the art to screen for any and all intermediates of PET as broadly encompassed by the claims that can be degraded by Microbacterium oleivorans having CCTCC deposit number M 2019416.
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the amount of experimentation required to make all methods as broadly encompassed by the claims, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

C.	Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
According to MPEP 2163.II.A.3.(a).ii), [s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’"
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
The claims are drawn to a method for degrading polyethylene terephthalate and/or an intermediate of the polyethylene terephthalate, comprising inoculating Microbacterium oleivorans into a medium for cultivation, wherein the medium comprises polyethylene terephthalate, an intermediate of the polyethylene terephthalate, or both; and wherein Microbacterium oleivorans is preserved in the China Center for Type Culture Collection, with the preservation number of CCTCC NO: M 2019416.
The recited “intermediate of the polyethylene terephthalate” is unlimited and is interpreted as encompassing metabolic intermediates in anabolism of PET as well as metabolic intermediates in the catabolism of PET. 
The specification discloses two representative species of intermediates of PET that are degraded by Microbacterium oleivorans having CCTCC deposit number M 2019416 – MHET and BHET. While degradation of PET, MHET, and BHET by a microorganism or hydrolase was known before the effective filing date. For example, the reference of Barth et al. (supra) discloses the degradation of PET to MHET and BHET by a polyester hydrolase from Thermobifida fusca and further degradation of BHET to MHET and ethylene glycol (EG) and further degradation of MHET to terephthalic acid (TE) and EG (p. 227, Figure 7), however, the polyester hydrolase from Thermobifida fusca did not further degrade TE and EG, which are considered to be intermediates of PET. As such, one of skill in the art would recognize a high level of unpredictability that Microbacterium oleivorans having CCTCC deposit number M 2019416 would have activity to degrade all intermediates of PET as encompassed by the claims. In this case, other than degradation of MHET and BHET by a microorganism or hydrolase, neither the specification nor the prior art discloses any other species of intermediates of PET that are degraded by a microorganism or hydrolase including Microbacterium oleivorans having CCTCC deposit number M 2019416.
Given that the claims encompass widely variant species of PET intermediates and there is a high level of unpredictability in the art, one of skill would not accept the disclosure of only two representative species of PET intermediates that are degraded by Microbacterium oleivorans having CCTCC deposit number M 2019416 as being representative of other PET intermediates that are degraded. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 

Conclusion
	Status of the claims:
Claims 1-9 are pending.
Claim 9 is withdrawn from consideration.
Claims 1-8 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656